FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                                              DATE: April 16, 2020

CASE OF: IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
         PROCEDURE - 2019 REGULAR-CYCLE REPORT

DOCKET NO.: SC19-108                   OPINION FILED: December 5, 2019

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

On page 14, the footnote in Form 1.902 is now “1.” instead of subscript “3.”
On page 16, after the second full paragraph, “Si vous êtes une personne handicapée
qui a besoin de mesures d'adaptation pour participer à cette procédure, vous avez
droit, sans frais pour vous, à une certaine assistance. Veuillez contacter [identify
applicable court personnel by name, address, and telephone number]au moins 7
jours avant votre comparution prévue au tribunal, ou immédiatement après avoir
reçu cette notification si le délai avant la comparution prévue est inférieur à 7
jours; si vous êtes malentendant ou avez un trouble de la parole, appelez le 711.
                                        Enpòtan
       Pwosedi legal yo te pran kont ou. Ou gen 20 jou konsekitif ki soti nan dat
konklizyon sa a pou ou ranpli yon repons alekri pou plent sa a nan tribinal sa a.
Yon apel telefon ki senp se pa ase pou pwoteje ou. Ou oblije ranpli repons alekri
ou a, ak nimewo a dosye pi wo a ak non pati yo ki te nonmen isit la, si ou vle
tribinal la tande ka w la. Si ou pa ranpli repons alekri ou nan rele egzije a, ou riske
pedi koz la ak sale ou, lajan ou, ak pwopriyete ou yo ka mete men sou pita, san
okenn lot avi nan tribinal la. Gen lot obligasyon legal epi ou ka mande sevis
imedya yon avoka. Si ou pa konnen yon avoka, ou ka rele yon sèvis referans avoka
oswa yon biwo ed legal (ki nan lis nan anye telefon).
Si ou chwazi pou ou soumet yon repons alekri tet ou, ou pral bezwen tou voye
oswa voye yon kopi repons ekri ou nan fòm sa a an menm tan an tankou fomalite
sa a “Avoka Pleyan/ Pwokire a” (Pleyan oswa avoka li) non anba a.” was inserted.

SIGNED: OPINION CLERK